DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims and Application 

Claims 21-29 are pending and under consideration. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMBUCHA HOME admin “How To Make Kombucha”, 2016 (HOME) accessed at http://kombuchahome.com/ in view of  How To Increase Alcohol Content of Kombucha Tea, April 19, 2015,  (ALCOHOL) accessed at http://kombuchahome.com/how-to-increase-alcohol-content-of-kombucha-tea and ADMIN, Blending Wine with Pearson’s Square, Winemaker’s Academy, 2014 accessed at https://winemakersacademy.com/blending-wine-pearsons-square/ (ADMIN). 

Claim 21 discloses a method for brewing a fermented alcoholic beverage comprising: preparing a first tea solution, including steeping tea in a quantity of hot water to form a tea liquor, straining the tea from the tea liquor, and cooling the tea liquor;  preparing a brew in an anaerobic fermenter configured to prevent air from entering the anaerobic fermenter during anaerobic fermentation, wherein preparing the brew uses the first tea solution as an anaerobic nutrient solution, adding anaerobic fermentation yeast to the first tea solution, adding sugar to the first tea solution, and anaerobically fermenting the first tea solution to form the brew having an elevated alcohol by volume (ABV); 
preparing a second tea solution, including steeping tea in a quantity of hot water to form a second tea liquor, straining the tea from the second tea liquor, adding sugar to the second tea liquor to form a second mixture that will serve as a second aerobic nutrient solution for aerobic fermentation, cooling the second mixture, inoculating the second mixture with a symbiotic culture of bacteria and yeast (“SCOBY”) to begin fermentation, and aerobically fermenting the second mixture, wherein the second tea solution includes live probiotic colonies; and mixing the brew having the elevated ABV and the second tea solution together to form the fermented alcoholic beverage having a reduced ABV lower than the elevated ABV, wherein the fermented alcoholic beverage includes active probiotic colonies; and
mixing the brew having the elevated ABV and the second tea solution together in a mixing tank to form the fermented alcoholic beverage having a reduced ABV lower than the elevated ABV, wherein the fermented alcoholic beverage includes active probiotic colonies. 


Claim 21
HOME
ALCOHOL
ADMIN
A method for brewing a fermented alcoholic beverage comprising
HOME teaches a system for brewing a fermented alcoholic beverage (pg 7, para 1) 
 

preparing a first tea solution, including steeping tea in a quantity of hot water to form a tea liquor, straining the tea from the tea liquor, and cooling the tea liquor
HOME teaches first tea solution in the form of tea and sugar and the tea is "strained" as the tea is restricted is in tea bags.  The mixture is also cooled (pg. 18, step 1 and Basic Kombucha Sweet Tea Recipe). 
 

preparing a brew in an anaerobic fermenter configured to prevent air from entering the
anaerobic fermenter during anaerobic fermentation, wherein preparing the brew uses the first tea solution as an anaerobic nutrient solution, adding anaerobic fermentation yeast to the first tea solution, adding sugar to the first tea solution, and anaerobically fermenting the first tea
solution to form the brew having an elevated alcohol by volume (ABV)























preparing a second tea solution, including steeping tea in a quantity of hot water to form a second tea liquor, straining the tea from the second tea liquor, adding sugar to the second tea liquor to form a second mixture that will serve as a second aerobic nutrient solution for aerobic fermentation, cooling the second mixture, inoculating the second mixture with a symbiotic culture of bacteria and yeast (“SCOBY”) to begin fermentation, and aerobically fermenting the second mixture, wherein the second tea solution includes live probiotic colonies; 
In step 2 under Tea on page 17, it is taught that "Once you’ve got your basic brew going, you can try out different blends and teas, which will give you different flavors in your final kombucha". Thus, it would have been obvious to one skilled in the art to use second and even additional kombucha batches to form blends and to use the same process steps to obtain these batches.   

At pg. 25, it taught that for your first batch, use the standard measurements in this basic recipe with sugar and yeast. Once you know how your SCOBY will develop and what it likes, you can adjust the recipe to make your SCOBY happy and to get the strength and flavor of kombucha tea you prefer.  Brewing conditions will be different for every kombucha brewer, and sometimes even for every different brewing session. One can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...). (i.e., providing an anaerobic environment)   an Changes in the weather, the way the SCOBY develops, and the type of sugar and tea will all affect the brew. When you’ve done a few batches, you’ll get a sense of what to expect.


  

At page 23, am additional round of fermentations are taught to flavor the kombucha. This includes preparing a second tea solution, including steeping tea in a quantity of hot water to form a second tea liquor, straining the tea from the second tea liquor, adding sugar to the second tea liquor to form a second mixture that will serve as a second aerobic nutrient solution for aerobic fermentation.  The tea is strained and sugar is added (see The Final Step: Secondary Fermentation, pg. 26). 

 cooling the second mixture, inoculating the second mixture with a symbiotic culture of bacteria and yeast (“SCOBY”) to begin fermentation, and aerobically fermenting the second mixture, wherein the second tea solution includes live probiotic colonies (i.e., see pg. 26, discussing an aerobic fermentation and then finishing with a secondary fermentation); 
 





















mixing the brew having the elevated ABV and the second tea solution together to form the fermented alcoholic beverage having a reduced ABV lower than the elevated ABV, wherein the fermented alcoholic beverage includes active probiotic colonies.
 
HOME does not teach the final ABV percentage.  However, ALCOHOL teaches that kombucha has an alcohol content of less than 1% to 6% ABV (pg. 1, third full paragraph). Thus, it would have been obvious to one skilled in the art to use an ABV % varying from 1 to 6% as ALCOHOL teaches that kombuchas can be produced with these amounts.

Moreover, while HOME does not teach an ABV %, it is noted that HOME teaches that one can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...).  With this in mind, it would have been obvious to one skilled in the art to increase and vary the amount of alcohol beyond the 6 ABV% taught by ALCOHOL, as HOME teaches this can be done with an Airlock.

 On page 5, it is taught that "What is undisputed, however, is the fact that kombucha contains probiotics, which have been proven to help with digestion, circulation, and general health. Properly made kombucha contains a variety of good-for-you bacteria and yeasts, ones that thrive in a healthy body, and that work to create a healthy body to thrive in. The best way to find out what drinking kombucha will do for you is to start drinking it!".  Thus, it would have been obvious to a kombucha would have probiotics.  



Additionally, it is noted that ADMIN also teaches that alcoholic beverages can be blended. A tool can be used for blending a wine of high alcohol and one of low alcohol content to produce a wine with a more reasonable alcohol level (see pg. 1). Thus, it would have been obvious to blend wines or other alcoholic beverages to obtain wines of a reasonable alcohol level, including kombucha tea/wines. 


Claim 22 recites that the reduced ABV is approximately 3% to 7%.
Claim 23 recites that the fermented alcoholic beverage has an ABV of approximately 4% to 6%.
Claim 24 recites that the brew has an ABV of at least 7%, and mixing the brew and the second tea solution together forms the fermented alcoholic beverage having an ABV of approximately 4% to 6%.
As to claims 22-24, HOME does not teach the final ABV percentage.  However, HOME teaches mixing “fruit (or fruit juice), herbs and spices to come up with any kombucha flavor you can imagine.” See HOME, Adding Flavor While Brewing the First Fermentation (PDF page 28).  It would have been obvious to combine various fractions of KOMBUCHA and other teas.  ALCOHOL teaches that kombucha has an alcohol content of less than 1% to 6% ABV (pg. 1, third full paragraph). Thus, it would have been obvious to one skilled in the art to use an ABV % that varies, as ALCOHOL teaches that this is an optimizable parameter. 

Claim 25 recites that the second tea solution is a kombucha or a Jun.
HOME teaches mixing “fruit (or fruit juice), herbs and spices to come up with any kombucha flavor you can imagine.” See HOME, Adding Flavor While Brewing the First Fermentation (PDF page 28).  It would have been obvious to combine various fractions of KOMBUCHA and other teas.

Claim 26 recites that the anaerobic fermentation yeast consists of a yeast starter from the SCOBY, a champagne yeast, a wine yeast, a cider yeast, a beer yeast, or a combination thereof.
As to claim 26, in step 2 at page 19, HOME teaches the use of symbiotic community of bacteria (and) yeast (SCOBY).“HOME is silent as to the type of yeast. 
However, ALCOHOL teaches in Step “4. Add Yeast During Second Fermentation” that champagne to wine yeast can be used to produced kombucha.  Thus, it would have been obvious to modify HOME with ALCOHOL and use champagne or wine yeast, as ALCOHOL teaches that these yeast can be used to produce kombucha”

Claim 27 recites the brew has an elevated ABV of approximately 8-9%.
HOME does not teach the final ABV percentage.  However, ALCOHOL teaches that kombucha has an alcohol content of less than 1% to 6% ABV (pg. 1, third full paragraph). Thus, it would have been obvious to one skilled in the art to use an ABV % varying from 1 to 6% as ALCOHOL teaches that kombuchas can be produced with these amounts.
Moreover, while HOME does not teach an ABV %, it is noted that HOME teaches that one can take things to the "next level" by using an Airlock. This allows one to increase the alcohol percentage (see For even Better Secondary Fermentation...).  With this in mind, it would have been obvious to one skilled in the art to increase and vary the amount of alcohol beyond the 6 ABV% taught by ALCOHOL, as HOME teaches this can be done with an Airlock.

Claim 28 recites a method comprising:
preparing the first tea solution further includes: adding sugar to the tea liquor to form a tea liquor/sugar mixture that will serve as the aerobic nutrient solution for aerobic fermentation; diluting the tea liquor/sugar mixture; cooling the tea liquor/sugar mixture; and inoculating the tea liquor/sugar mixture with a first symbiotic culture of bacteria and yeast (“first SCOBY”) to begin fermentation and reducing the number of viable microbes in the first tea solution; wherein preparing a second tea solution further includes inoculating the second mixture with a second symbiotic culture of bacteria and yeast ("second SCOBY") to begin fermentation.
At page 18 (see Basic KOMBUCHA Tea Recipe), it is taught that one can add sugar to the tea liquor to form a tea liquor/sugar mixture that will serve as the aerobic nutrient solution for aerobic fermentation; diluting the tea liquor/sugar mixture; cooling the tea liquor/sugar mixture (i.e., allowing to return to room temperature).   At pg. 19 bridging 20 of HOME, it is taught that one can inoculate the tea liquor/sugar mixture with a first symbiotic culture of bacteria and yeast (“first SCOBY”) to begin fermentation is taught.  It is also taught that the reducing the number of viable microbes in the first tea solution by removing the initial SCOBY by scooping (See pg. 21).  This is prior to adding the second mixture. 

Claim 29 cooling the first tea solution prior to anaerobically fermenting the first tea solution.
HOME teaches first tea solution in the form of tea and sugar and the tea is "strained" as the tea is restricted is in tea bags.  The mixture is also cooled prior to fermenting (pg. 18, step 1 and Basic Kombucha Sweet Tea Recipe).


Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
The applicant argues HOME and ALCOHOL do not teach or suggest mixing (1) an elevated ABV brew with (2) a second tea solution including live probiotic colonies to obtain (3) a beverage having a reduced ABV that is lower than the elevated ABV of the brew.
However, ADMIN is now cited to teach this feature. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799